Civil action to recover damages for an alleged negligent injury to plaintiff's hand caused by an unguarded electrically driven exhaust fan used in the operation of defendant's laundry located in the basement of the Sir Walter Hotel, Raleigh, N.C.
There is evidence tending to show that on 22 April, 1926, the defendant installed an electrically driven exhaust fan in its laundry in the *Page 822 
basement of the Sir Walter Hotel for use in eliminating warm or foul air from the laundry room. The fan was 36 inches in diameter, encircled by a metal rim or ring. In the center was another metal rim or disk to which the blades of the fan were attached. As finally installed, the blades were not even with the rim of the circumference, but extended out in front about four inches, which created a deceptive appearance when the fan was running or the blades were in motion. These projecting blades were unprotected, and on the first day after said fan was installed plaintiff's hand was caught in the revolving blades and severely injured.
At the close of plaintiff's evidence, judgment of nonsuit was entered on motion of the defendant, from which the plaintiff appeals, assigning error.
The judgment of nonsuit was entered on the theory that the plaintiff was guilty of contributory negligence on his own testimony, but viewing the evidence in its most favorable light for the plaintiff, the accepted position on a motion to nonsuit, we think the case should have been submitted to the jury.
It would serve no useful purpose to discuss the evidence, as the only question before us is whether it is sufficient to carry the case to the jury, and we think it is.
Reversed.